Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments filed on 04/06/2022 with respect to claim 35 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al (US 20050179610 of record), hereinafter Le, in view of Cheng (US 9257741 of record), hereinafter Cheng.

Regarding claim 35,
Le discloses a base station antenna (a dual polarized antenna 10, Fig 1), comprising
a reflector (a ground plane of a tray element 12, Fig 1; paragraph [0029]); and
a linear array of radiating elements (an array of cross dipole pairs 16, Fig 1, paragraph [0029]);
wherein each radiating element in the linear array comprises:
a feed stalk (a feed stalk F16, Fig 3) that extends upwardly from the reflector;
a radiator (a radiating element 14, Fig 3) that is fed by the feed stalk;
a parasitic element (a parasitic dipole director 401, Fig 3).
Le does not teach the parasitic element that includes a conductive structure comprising a meandered metal conductive path; and a coupling capacitor that is formed between the meandered metal conductive path and the radiator.
	However, Cheng discloses a radiating element (an antenna structure 350, Fig 3B) comprises:
a feed stalk (feeding points 111 and 112, Fig 3B);
a radiator (a dipole element 110, Fig 3B) that is fed by the feed stalk (by the feeding points 111 and 112);
a parasitic element (a closed-loop conductor 370, Fig 3B) that includes an electrically conductive structure that comprises a meandered electrically conductive path (a sixteen-side star shape, Fig 3B); and
a coupling capacitor (a distance D2, Fig 3B) that is formed between the electrically conductive structure and the radiator.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a parasitic element including a conductive structure comprising a meandered metal conductive path, and a coupling capacitor being formed between the meandered metal conductive path and a radiator in Le, as taught by Cheng, in order to enhance the total gain of the antenna structure.

[AltContent: arrow][AltContent: textbox (16)][AltContent: textbox (Le (US 20050179610))]
    PNG
    media_image1.png
    683
    564
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (F16)][AltContent: textbox (402)][AltContent: arrow][AltContent: arrow][AltContent: textbox (401)][AltContent: arrow][AltContent: textbox (Cross dipole antenna structure)][AltContent: textbox (Le (US 20050179610))]
    PNG
    media_image2.png
    591
    639
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: textbox (H1)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (H2)][AltContent: connector][AltContent: textbox (Cheng (US 9257741))]
    PNG
    media_image3.png
    699
    595
    media_image3.png
    Greyscale

Regarding claim 36,
Le in view of Cheng discloses the claimed invention, as discussed in claim 35.
Cheng teaches the metal conductive path is configured as a metal ring (Fig 3B).

Regarding claim 39,
Le in view of Cheng discloses the claimed invention, as discussed in claim 35.
Le teaches the radiating element comprises a director (a parasitic dipole director 402, Fig 3), which is disposed above the parasitic element.

Allowable Subject Matter
Claims 1-6, 10-11, 13, 15, 22, 27, 29, 34 and 40 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.

Regarding claim 1, prior art of record or most closely prior art fails to disclose, “wherein at least 70% of a projection of the electrically conductive structure of the parasitic element on a plane, on which the radiator is located, falls within the radiator”. These features reflect the application’s invention and are not taught by the pertinent prior arts Cheng (US 9257741), Jones (US 20140139387) and Le (US 20050179610). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Cheng, Jones and Le to include features of amended claim 1.
Dependent claims 2-6, 10-11, 13, 15 and 40 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 22, prior art of record or most closely prior art fails to disclose, “wherein an operating frequency band of the radiator is a first frequency range where a return loss of the radiating element without the parasitic element is below -10 dB, wherein an operating frequency band of the radiating element is a second frequency range where a return loss of the radiating element w is below -10 dB, wherein a first operating frequency band of the parasitic element is the portion of the second frequency range that is not part of the first frequency range, and wherein the operating frequency band of the radiator is more than twice as large as the first operating frequency band of the parasitic element”. These features reflect the application’s invention and are not taught by the pertinent prior arts Cheng (US 9257741), Jones (US 20140139387) and Le (US 20050179610). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Cheng, Jones and Le to include features of amended claim 22.
Dependent claims 27, 29 and 34 are considered to be allowable by virtue of their dependencies on claim 22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845